Jenkins, P. J.
In this proceeding for the validation of school bonds upon a school-district election, it appears that 217 votes were cast in the election, of which 147 were for bonds and 70 against. Of this number the trial court held disqualified 19 of the affirmative votes and 12 of the negative, and adjudged that the total qualified voters actually voting in the election were 186, of whom 128 voted for bonds and 58 against. The Supreme Court held, in answering questions certified to it by this court and construing the amendment of 1918 to paragraph 1 of section 7 of article 7 of the constitution with section 143 of the Code of School Laws of 1919 and section 442 of the Civil Code (1910), that the two thirds of the qualified voters of the district required in favor of such bonds need be only that proportion of the qualified voters voting in the election, provided that proportion is also a majority of the total registered voters. 152 Ga. 450 (109 S. E. 129). In its answer the Supreme Court further held that to entitle him to vote, a voter’s name must appear on the list of registered voters filed by the county registrars with the clerk of the superior court of the county. The record shows that the names of 15 voting for bonds, not disqualified by the trial judge, did not so appear. In further instructions the Supreme Court held also that, while the subscription of a voter’s name on the voter’s book of the tax-collector of the county is prima facie evidence that the voter took the oath prescribed by law, he must actually have taken such oath. It indisputably appears that at least four voters for bonds, and not among those disqualified by the trial court, did not take this oath. The 128 votes for bonds being thus reduced by 19, leaving only 109 registered qualified affirmative votes, and 58 votes having been'cast against the bonds, it appears that of the total qualified votes cast, less than two thirds were in favor of bonds, and consequently the intervenors’ objections should have been sustained and the judgment of the court below must be

.Reversed.

Stephens and Sill, JJ., concur.